Citation Nr: 0938238	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-21 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for sleep disturbance, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD and a burn 
injury to the right hand.

4.  Entitlement to an effective date prior to February 6, 
2002, for the award of service connection for residuals of 
cold weather injuries to the lower extremities.

5.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold weather injuries to the right 
lower extremity.

6.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold weather injuries to the left 
lower extremity.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for status post right ulnar nerve transposition, 
to include as secondary to the service-connected burn injury 
of the right hand.

8.  Entitlement to service connection for orthopedic, 
neurologic, and vascular disorders of the right hand, to 
include as secondary to a service-connected burn injury of 
the right hand.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for status post right ulnar nerve 
transposition.

10.  Entitlement to service connection for residuals of a 
fracture of the left humerus with brachial plexus injury and 
claw-hand deformity, to include as secondary to the service-
connected burn injury of the right hand.
	
11.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio; a June 2005 Decision Review Officer (DRO) 
decision of the VARO in Detroit, Michigan; and a September 
2007 rating decision of the Detroit RO.

The February 2004 rating decision in relevant part granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating effective May 2, 2001; denied 
service connection for chronic sleep disturbance secondary to 
PTSD; denied service connection for residuals of a left 
humerus fracture with brachial plexus injury and claw-hand 
deformity; denied entitlement to compensation under 
38 U.S.C.A. § 1151 for status post right ulnar nerve 
transposition; denied entitlement to service connection for 
hepatitis C; and denied entitlement to a TDIU.  The Veteran 
has perfected appeals as to each of these issues.

The June 2005 DRO decision granted entitlement to service 
connection for residuals of cold weather injuries to the 
right lower extremity and left lower extremity and assigned 
separate 30 percent disability ratings effective February 6, 
2002.  The Veteran has perfected appeals of the disability 
ratings and effective date assigned to these disabilities.

The September 2007 rating decision denied entitlement to 
service connection for orthopedic and vascular disorders of 
the right hand; denied entitlement to service connection for 
hypertension; and reopened and denied entitlement to service 
connection for status post right ulnar nerve transposition.  
The Veteran has perfected appeals as to these issues.

As will be discussed below, the Veteran's representative 
appears to have raised new claims of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for hepatitis 
C.  In addition, the representative also raised a claim for 
special monthly compensation and a claim of clear and 
unmistakable error in prior final RO decisions dated in 
October 1993 and February 1994.  These matters are not now on 
appeal, and are referred to the agency of original 
jurisdiction (AOJ) for appropriate consideration.

The issues of entitlement to an increased rating for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran's hepatitis C is related to his period of 
military service or any event thereof.

2.  The Veteran's sleep disturbance has been evaluated as a 
symptom of his service-connected PTSD; a separate and 
distinct disability manifested by difficulty sleeping has not 
been diagnosed.

3.  The preponderance of the competent and probative evidence 
of record does not demonstrate that the Veteran's current 
hypertension had its onset in service or within one year of 
separation from service, is etiologically related to any 
injury or disease during the Veteran's active service, or is 
causally related to or aggravated by any service-connected 
disability.

4.  An October 1993 rating decision denied service connection 
for a skin condition of the feet.  The Veteran and his 
representative were informed of his appellate rights in 
October 1993 and, in November 1993, the Veteran submitted 
additional evidence in support of his claim.  A February 1994 
rating decision confirmed the prior denial.  The Veteran and 
his representative were notified of this decision and of his 
appellate rights in March 1994, and the Veteran did not 
appeal.

5.  On February 6, 2002, the RO received an informal claim 
from the Veteran's representative for entitlement to service 
connection for a bilateral foot disability.

6.  The cold weather injuries to the Veteran's right and left 
lower extremities are manifested by cold hypersensitivity; 
mild peripheral neuritis; degenerative joint disease; hallux 
valgus deformities of both great toes and minimal hammertoe 
deformities of both second, third, and fourth toes; and 
onychomycosis.  

7.  An unappealed September 1978 rating decision denied 
entitlement to service connection for right ulnar nerve 
transposition, with mild griffin claw of the third, fourth, 
and fifth fingers.

8.  The additional evidence received since the September 1978 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for status post right 
ulnar nerve transposition.

9.  The preponderance of the evidence is against a finding 
that the Veteran's status post right ulnar nerve 
transposition had its onset in service or within one year of 
separation from service or is otherwise related to service.

10.  The preponderance of the competent and probative 
evidence of record does not demonstrate that any current 
orthopedic, neurologic, or vascular disorders of the right 
hand had their onset in service or within one year of 
separation from service, are etiologically related to any 
injury or disease during the Veteran's active service, or are 
causally related to or aggravated by any service-connected 
disability.

11.  The preponderance of the evidence is against a finding 
that the Veteran's status post right ulnar nerve 
transposition was the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or the result of an event not 
reasonably foreseeable, as a result of VA treatment.

12.  The preponderance of the competent and probative 
evidence of record does not demonstrate that the Veteran's 
fracture of the left humerus with brachial plexus injury and 
claw-hand deformity was incurred in service, is etiologically 
related to any injury or disease during the Veteran's active 
service, or is causally related to or aggravated by any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's hepatitis C is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The criteria for entitlement to service connection for 
sleep disturbance, on either a direct basis or as secondary 
to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, is not presumed to have been incurred in service, 
and is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

4.  The February 1994 rating decision denying the Veteran's 
claim of service connection for a skin condition of the feet 
is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103 
(2008).

5.  The criteria for an effective date prior to February 6, 
2002, for the grant of service connection for cold weather 
residuals of the feet are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

6.  The criteria for an initial disability rating in excess 
of 30 percent for residuals of cold weather injuries to the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2008).     

7.  The criteria for an initial disability rating in excess 
of 30 percent for residuals of cold weather injuries to the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.104, Diagnostic Code 7122.     

8.  The September 1978 rating decision denying the Veteran's 
claim of service connection for status post right ulnar nerve 
transposition is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1103.

9.  The evidence submitted since the final September 1978 
rating decision is new and material; thus, the claim of 
service connection for status post right ulnar nerve 
transposition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).
	
10.  The Veteran's status post right ulnar nerve 
transposition is not due to disease or injury that was 
incurred in or aggravated by service; nor may status post 
right ulnar nerve transposition be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310.

11.  Orthopedic, neurologic, and vascular disorders of the 
right hand were not incurred in or aggravated by service, are 
not presumed to have been incurred in service, and are not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

12.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for status post right ulnar nerve 
transposition have not been met.  38 U.S.C.A. §§ 1151, 7104 
(West 2002 & Supp 2008); 38 C.F.R. 3.361 (2008).

13.  Current residuals of a fracture of the left humerus with 
brachial plexus injury and claw-hand deformity were incurred 
as a result of a post-service intercurrent injury that was 
not proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board finds that the VCAA notice requirements have been 
satisfied by letters issued in July 2002, May 2003, November 
2005, and July 2007.  The July 2002 letter, which was issued 
prior to the initial adjudication of the hepatitis C, sleep 
disorder, left humerus, and residuals of cold injury claims 
in February 2004, advised the Veteran of the evidence needed 
to substantiate these service connection claims on both a 
direct and a secondary basis.  He was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The May 2003 letter included the same 
information for the 38 U.S.C.A. § 1151 claim.  This evidence 
was provided for the hypertension claim in letters from 
November 2005 and February 2007, while a July 2007 letter 
notified the Veteran of the appropriate information with 
respect to the right ulnar nerve and orthopedic, neurologic, 
and vascular disorders of the right hand claim.  

The July 2007 letter also advised the Veteran that his claim 
of entitlement to service connection for status post right 
ulnar nerve transposition had been previously denied because 
his service-connected right hand burns were not shown to have 
caused entrapment of the right ulnar nerve at the elbow.  He 
was informed of the need to submit new and material evidence 
to reopen this claim, and he was advised of the type of 
evidence that would be considered new and material.  See 
Kent, supra.  

In a March 2006 letter, the Veteran was further advised as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  This 
evidence was again provided for the hypertension claim in the 
February 2007 notice and for the service connection claim for 
the right ulnar nerve and the orthopedic, neurologic, and 
vascular claims of the right hand in July 2007.  

The Board notes that the March 2006 and June 2008 letters 
were not issued prior to the initial adjudication of the 
claims that were originally adjudicated in February 2004.  
These claims, however, were subsequently readjudicated in 
statements of the case from June 2005 and October 2006 and in 
supplemental statements of the case dated in September 2007 
and July 2008.  Thus, any deficiencies in the content or 
timeliness of the notice letters would not be prejudicial.

Furthermore, for initial rating claims, where entitlement to 
disability benefits has been granted and an initial rating 
has been assigned, the original claims have been more than 
substantiated, as they have been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

As the Veteran's appeal as to the disability ratings and the 
effective date assigned for residuals of cold weather 
injuries to his right and left lower extremities arose from 
his disagreement with the rating decision that granted 
service connection effective from February 6, 2002, and 
assigned bilateral 30 percent disability ratings, the claims 
as to increased ratings and an earlier effective date are 
considered 'downstream' issues.  Thus, a new VCAA notice 
letter was not required.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); see also VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(If, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  Therefore, any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to the issues on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Veteran has been provided VA examinations in connection 
with his hepatitis C; residuals of cold weather injuries; 
status post right ulnar nerve transposition; orthopedic, 
neurologic, and vascular disabilities of the right hand; and 
hypertension claims in March 1960, June 1964, June 1993, 
February 1998, January 1999, February 2004, September 2004, 
October 2004, and March 2007, while additional etiology 
opinions were obtained in July 1993 and May 2007. 

The Board notes that no VA examination reports of record 
specifically address the issues of entitlement to service 
connection for a sleep disorder, entitlement to compensation 
under 38 C.F.R. §38 U.S.C.A. § 1151 for status post right 
ulnar nerve transposition, and service connection for the 
left humerus fracture.  As will be discussed in more detail 
below, examinations as to these issues are not warranted. 

Specifically, the Board notes that the Veteran has neither 
alleged nor presented evidence of a disability separate from 
his service-connected PTSD that is manifested by sleep 
disturbance.  The Board notes that the representative did 
recently ask that the Veteran undergo a sleep study.  
However, as will be discussed below, the medical evidence of 
record shows that the Veteran's sleep problems are a 
manifestation of his PTSD, and not a distinct disorder.  This 
finding is also consistent with the Veteran's own description 
of his sleep problems.  Therefore, the Board finds that a 
separate grant of service connection is precluded by 
regulation, as this manifestation is already contemplated by 
the disability rating assigned for PTSD.  Under these 
circumstances, the Board finds that a obtaining a VA opinion 
or examination, to include a sleep study, is not necessary.

The 38 U.S.C.A. § 1151 claim appears to be based on the 
Veteran's assertion that his 1978 right ulnar nerve 
transposition did not successfully relieve his symptoms.  In 
this regard, the Board acknowledges the there are instances 
in which lay testimony can serve to establish an association 
between service and the claimed disability or death for the 
purpose of satisfying the criteria of McLendon.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, within the context of this 1151 claim, 
the Board finds that a lay person is not competent to offer 
an opinion on a matter clearly requiring medical expertise, 
such as establishing that the failure of his surgical 
treatment to alleviate symptoms was the result of negligence, 
carelessness, or similar fault on the part of VA.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay beliefs alone can serve to establish any 
association between the veteran's disability and VA medical 
care.  As there is no competent evidence suggesting any such 
fault on the part of VA, the Board finds that an examination 
is not warranted under the criteria set forth in McLendon.  
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Finally, while the Veteran's left humerus has been evaluated 
by VA examiners, as will be discussed below, the question of 
whether the Veteran's car accident was caused by his right 
hand weakness is unique in this case, as the question to be 
answered is one of fact rather than a medical determination.  
Therefore, the Board has determined that a remand for VA 
opinion or examination is not necessary.

As will be discussed below, the Board has found the VA 
opinion offered in regard to the hepatitis C claim to be of 
no probative value in that it was based on an inaccurate 
history.  Therefore, the Board has considered whether a new 
opinion or examination is warranted.  As will also be 
discussed below, however, there is no credible evidence 
showing the occurrence of any risk factor for hepatitis C in 
service, other than intravenous drug use.  Even assuming such 
drug use is the cause of his hepatitis, service connection 
would be precluded by law.  As there is no credible lay 
evidence or competent medical evidence otherwise suggesting a 
relationship to service, the Board finds that obtaining 
another VA opinion or examination is not necessary to decide 
the claim.

II.  Relevant Laws and Regulations

A.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, 
arthritis, and other organic diseases of the nervous system, 
if such is shown to have been manifested to a compensable 
degree within one year after the Veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

B.  Earlier Effective Date

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

C.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

D.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

E.  38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).



III.  Analysis

A.  Hepatitis C

The Veteran has perfected an appeal with respect to the issue 
of entitlement to service connection for hepatitis C.  
Although the Veteran did not originally file a service 
connection claim for hepatitis C, the RO adjudicated this 
issue based on the February 2004 VA general examination's 
report that the Veteran obtained a tattoo in 1948 and used 
intravenous drugs in 1948 and 1949.  

According to the February 2004 VA examination report, the 
Veteran reported having been diagnosed with hepatitis C a few 
years earlier.  In addition to the risk factors described 
above, this report noted that the Veteran had no history of 
piercing, acupunctures, dialysis, receiving blood 
transfusion, sexually transmitted diseases, or previous 
history of jaundice or hepatitis.  The examiner diagnosed 
hepatitis C infection and opined "that the veteran's 
hepatitis C infection is likely related to his previous 
intravenous drug abuse in 1948 and '49 as well as left 
forearm tattoo in 1948."  

The October 2004 VA cold weather examination report notes the 
Veteran's pertinent risk factors and further notes that there 
was no documentation of a left forearm tattoo or IV drug 
abuse in the Veteran's service treatment records.  The 
examiner diagnosed hepatitis C infection and opined that this 
infection is at least as likely as not related to the 
Veteran's prior IV drug abuse and left forearm tattoo.

Turning to the Veteran's service treatment records, the 
Veteran's January 1948 enlistment examination report does not 
indicate that he had a tattoo at this time, and no mention of 
a tattoo is made in his subsequent service treatment records.  
Under the category "identifying body marks, scars, 
tattoos," the January 1952 discharge examination report 
notes that the Veteran had a birthmark, which strongly 
suggests that the examination was thorough enough to detect a 
tattoo had it been present.  However it does not mention a 
tattoo.  It must be noted that, even though the Veteran told 
the February 2004 VA examiner that he received a tattoo on 
his left forearm in 1948, he did not actually assert that he 
received the tattoo in service.  However, even if that was 
the implication, the fact that none of the contemporaneous 
service treatment records notes a tattoo would outweigh the 
Veteran's February 2004 recollection of having received a 
tattoo in service.  In essence, the Board finds the 
contemporaneous records to be far more credible than 
recollections offered approximately five decades later.  The 
Board therefore finds that the most credible evidence of 
record establishes that the Veteran did not receive a tattoo 
during service.  Consequently, the VA examiner's opinion 
linking the Veteran's hepatitis C to his tattoo does not 
establish service connection for hepatitis C.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (holding that reliance 
on a veteran's statements renders a medical opinion not 
credible if the Board rejects the statements of the veteran 
as lacking credibility); see also Coburn v. Nicholson, 
19 Vet. App. 427 (2006).

The only remaining risk factor for consideration is the 
Veteran's former IV drug use.  Regardless of whether this 
occurred during service, the Board notes that direct service 
connection may not be granted when a disability is the result 
of the veteran's own willful misconduct; or, for claims filed 
after October 31, 1990, not the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2008).  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
VAOPGCPREC 2-98 (1998).  Thus, service connection for 
hepatitis C due to IV drug abuse must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
Finally, the Board notes that the Veteran's representative 
has asserted, most recently in an August 2008 statement that 
accompanied the Veteran's most recent substantive appeal, 
that the Veteran's only risk factor for hepatitis C was a 
surgery he underwent at a VA hospital in 1978.  Such a 
contention, however, raises a claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, rather than 
for service connection, and such a claim is not now on appeal 
to the Board.  This matter has been referred to the RO for 
appropriate consideration.

In short, the credible and probative evidence of record 
establishes that the Veteran's hepatitis C was not incurred 
as a result of his military service.  Accordingly, service 
connection for hepatitis C must be denied.

B.  Sleep Disturbance

The Veteran has also claimed entitlement to service 
connection for sleep disturbance, to include as secondary to 
his service-connected PTSD.  With respect to this claim, the 
Board notes that the Veteran's difficulty sleeping has 
already been rated as a symptom of his PTSD.  For example, 
the Board notes that the February 2004 VA PTSD examination 
report states that the Veteran "reports his sleep as not 
good, initial insomnia, wakeful," and that he has poor 
energy and sleeps during the day.  Notably, the February 2004 
rating decision that grants service connection for PTSD and 
assigns a 30 percent rating specifically lists "difficulty 
falling and staying asleep" and "disturbed sleep with 
initial insomnia" as symptoms of the Veteran's PTSD.  Sleep 
impairment is also expressly listed as a symptom that is to 
be contemplated under the General Rating Formula for Mental 
Disorders.  Specifically, this symptom is listed under the 30 
percent rating criteria, meaning that it has been taken into 
consideration in the assignment of the Veteran's disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

There is no medical evidence of a disability distinct from 
the service-connected PTSD, such as sleep apnea, that is 
manifested by nightmares and/or sleep impairment.  Applicable 
regulations provide that the compensation of a single 
symptom, or set of symptoms, under multiple diagnostic codes 
would violate the rule against pyramiding.  See 38 C.F.R. § 
4.14 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Therefore, even assuming that the Veteran is 
correct in that he experiences sleep difficulty due to PTSD, 
and acknowledging that the medical evidence in fact supports 
that he has nightmares and insomnia as a manifestation of his 
PTSD, service connection for a distinct sleep disorder is 
denied.



C.  Hypertension

The Veteran has also claimed entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD or his service-connected burn injury 
to the right hand.  

As an initial matter, the Board notes that, pursuant to 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2008), the term 
'hypertension' means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  

The Veteran's blood pressure readings at his January 1948 
entrance examination were 120/84.  The January 1952 discharge 
examination report notes blood pressure readings of 102/56.  
No other blood pressure readings appear in the Veteran's 
service treatment records.  The Veteran has submitted no 
additional medical evidence reflecting that he had 
hypertension while in service, and there is no medical 
evidence of hypertension within one year of his separation 
from service.  An August 1989 VA medical record reflected 
that the Veteran was diagnosed with hypertension about ten 
years earlier, while a March 1990 VA record states that the 
Veteran was diagnosed with hypertension about eight years 
earlier.  A June 1993 VA medical record notes that the 
Veteran had high blood pressure since he was 39 years old.  A 
February 1997 private examination notes that the Veteran had 
a 48-year history of hypertension.  The February 2004 VA 
general medical examination report notes that the Veteran 
reported having been diagnosed with hypertension a "few 
years ago."  A November 2005 private physician's plastic 
surgery evaluation notes an eight-year history of 
hypertension.  

While there are some conflicting dates provided in these 
records as to the precise date of onset of his hypertension, 
it is clear that the vast majority of references place the 
onset of hypertension several decades after service.  For 
this reason, and in light of service treatment records also 
suggesting that the Veteran did not have hypertension during 
service, the Board finds that the preponderance of the 
credible and competent evidence is against finding that the 
Veteran had hypertension during service or within one year of 
his separation from service.  Therefore, service connection 
for hypertension cannot be granted on a direct or presumptive 
basis.

Turning to the Veteran's contentions of secondary service 
connection, the Board notes that a May 2007 etiology opinion 
from a VA physician who examined the Veteran in February 2007 
opined that the Veteran's hypertension was not caused or 
aggravated by his PTSD.  This opinion was offered by a 
competent medical expert who had reviewed the Veteran's 
claims file and personally examined the Veteran.  

The only medical evidence of record provided in support of 
the Veteran's claim is a copy of a June 1999 Board decision 
granting service connection for hypertension as secondary to 
PTSD, an excerpt from a medical textbook discussing the 
relationship between psychiatric disorders and the heart, and 
an article entitled High frequency of hemorrhagic strokes in 
Jerusalem during the Persian Gulf War.  The Board has 
reviewed this evidence, but finds that it does not overcome 
the probative value of the VA opinion discussed above.  

With respect to the Board decision, the Board must first note 
that, pursuant to 38 C.F.R. § 20.1303 (2008), decisions of 
the Board are considered nonprecedential in nature.  Each 
case is decided on the basis of the individual facts 
particular to each case in light of the applicable law and 
regulations, and the prior Board decision does not compel the 
conclusion that the facts in the current case call for the 
grant of service connection for hypertension as secondary to 
PTSD.

The Board will now turn to the information contained in the 
excerpt from Volume 2 of Heart Disease: A Textbook of 
Cardiovascular Medicine 1826, 1834-37 (Eugene Braunwald ed., 
W.B. Saunders Co. 2d ed. 1984).  The pertinent excerpt begins 
with the statement that "Though definitive study of the 
causes of hypertension remains to be done, reports so far 
indicate associations between elevated arterial pressure and 
a variety of environmental and psychological conditions."  
In relevant part, this article notes that stressful events 
"generate sympathetically medicated vasoconstriction and 
other autonomic responses that may well have a greater and 
more sustained impact on blood pressure in individuals 
predisposed to hypertension."  

The article entitled High frequency of hemorrhagic strokes in 
Jerusalem during the Persian Gulf War states that "The 
threat of war and the sense of vulnerability are recognized 
factors implicated in the increased occurrence of 
hypertension."  

The Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In this instance, the Board finds the treatise information to 
be far too general and inconclusive to be of any probative 
value and, in fact, the textbook literature begins by stating 
that a definitive study has not yet been done on the subject.  
The suggestion that there are indications of a correlation 
between hypertension and psychological conditions is too 
speculative to justify granting service connection in light 
of the contrary VA opinion that was based on the facts and 
circumstances of this particular case.  Furthermore, even if 
a more definitive relationship between the two had been 
asserted, the article merely mentions traumatic events as one 
of several environmental and psychological conditions that 
could lead to a rise in blood pressure.  These other 
possibilities further weaken any potential medical connection 
that the Veteran's representative is attempting to draw 
between the Veteran's PTSD and his hypertension.

In addition, other than including the general assertion that 
there is a link between hypertension and war, the Persian 
Gulf War article is inapplicable to the present discussion.  
This article discusses a study on the increased stroke risk 
of patients admitted to a community hospital in Jerusalem 
during the Persian Gulf War.  This study asserts that 
intracranial hemorrhage is primarily due to hypertension and 
that hemorrhagic strokes between December 1990 and March 1991 
were approximately twice as frequent when compared with the 
identical periods before and after the war.  A study on the 
relationship between wartime stress and hemorrhagic strokes 
in a civilian population from a Jerusalem hospital can offer 
only very limited insight into a possible relationship 
between this Veteran's hypertension and his military service, 
particularly in light of the contrary VA opinion that was 
based on the facts and circumstances of this particular case.

The Board also finds that service connection must be denied 
for hypertension secondary to the service-connected burn 
injury to the Veteran's right hand.  With respect to this 
issue, the Board notes that the competent evidence of record 
indicates that the Veteran's hypertension developed at least 
25 years following the burn injury.  Furthermore, there is no 
competent medical opinion of record to support this claim.  
The only evidence that is potentially relevant to this claim 
is the November 2005 private plastic surgery evaluation 
written by Dr. J.G. that lists thirteen separate diagnoses, 
including hypertension, and concludes that "It is my 
personal and professional opinion that [the Veteran's] 
complaints and physical signs indicate that they are directly 
related back to the initial service connected burn in 1951 
and demonstrate that this man is seriously disabled and 
should qualify for disability."  However, while hypertension 
is included as a diagnosis, it does not appear to be 
discussed or referenced at all in the "Sumary and 
Conclusions" section wherein the examiner offered his 
favorable nexus opinion.  Therefore, the Board finds that 
hypertension was not encompassed within the examiner's 
favorable opinion, and, thus, there is no competent evidence 
suggesting a relationship between this disability and his 
service-connected burn injury.  Consequently, service 
connection for hypertension as secondary to a service-
connected right hand burn injury must also be denied.

D.  Residuals of Cold Weather Injuries to the Right and Left 
Lower Extremities 

i.  Effective Date

The Veteran has also claimed entitlement to an earlier 
effective date for the residuals of his cold weather injuries 
to the lower extremities.  

In the case at hand, entitlement to service connection for 
residuals of cold weather injuries to the lower extremities 
was granted in the June 2005 DRO decision.  The effective 
date of February 6, 2002, was assigned because that was the 
date on which the RO received the Veteran's service 
connection claims for those issues.  The Board has thoroughly 
reviewed the Veteran's claims folder and finds that no prior 
claim of entitlement to service connection for residuals of 
cold weather injuries to the lower extremities was submitted 
in connection with the claim that led to the June 2005 
decision.

The Veteran's representative contends that an effective date 
in 1992 is warranted.  He essentially contends, as reflected 
in an August 2008 statement, that VA failed to complete the 
adjudication of the related foot disability issues addressed 
at a 1993 compensation and pension examination.  The Board 
has reviewed the claims file to determine whether there are 
any prior unresolved service connection claims for this 
issue.

In April 1993, the Veteran submitted a letter requesting 
compensation for the residuals of the right hand burn he 
suffered in service.  In June 1993, he was given a VA skin 
examination to evaluate the severity of his right hand 
disability.  The examination report includes findings of a 
considerable scaling between the Veteran's toes, moderate 
scale on his heels, and modest scale on both forefeet.  
Severe toenail dystrophy was also noted.

The claim of entitlement to an increased rating for the 
service-connected scar on the Veteran's right hand was denied 
in a September 1993 rating decision.  The Veteran filed a 
notice of disagreement with this decision in November 1993 
and requested a hearing.  

A September 1993 letter from the Veteran claims service 
connection for damage to the feet and toenails that was 
caused by a chronic fungus infection incurred during service.  
This letter is the earliest claim on record of entitlement to 
service connection for a bilateral skin disability of the 
feet.  A duty to assist letter was sent to the Veteran in 
October 1993, informing him of how to establish eligibility 
for disability compensation for benefits for fungus of the 
feet and toenails.  

An October 1993 letter in response to an inquiry from the 
Veteran's Congressman states that the Veteran "has not 
previously claimed service connection for fungus of the feet 
and toenails."  It was further noted that he had been sent a 
development letter and that, upon receipt of the requested 
evidence, the Veteran's claim would be reviewed and a 
decision would be made.  

In an October 1993 rating decision, the RO denied entitlement 
to service connection for a skin condition.  This decision 
was based on a lack of evidence of complaint, treatment, or 
diagnosis of a chronic skin condition in the service 
treatment records.  It further noted that the Veteran's skin 
was examined in the course of his original service connection 
claim and that no chronic skin condition was found.  The 
rating decision also indicated that the first evidence of a 
dermatitis of the right hand was from June 1993, and there is 
no earlier indication of a skin disorder of the feet.
 
The Veteran and his representative were informed of this 
decision and of his appellate rights in an October 1993 
letter.  In November 1993, the Veteran submitted a statement 
testifying that his foot and toenail fungus was incurred in 
service and had persisted continuously until the present.  He 
also submitted recent VA medical records showing treatment 
for a foot condition.  

The RO considered this additional information and, in 
February 1994, issued a new rating decision confirming the 
prior denial of service connection for a skin condition.  The 
new rating decision states that the evidence of record does 
not demonstrate that the Veteran's present skin condition was 
incurred or aggravated by his military service.  The Veteran 
and his representative were notified of this decision and of 
the Veteran's appellate rights in a March 1994 letter.  

No further statements or evidence were received from the 
Veteran with respect to this issue in the year following the 
March 1994 decision notification, and this claim became 
final.

The Veteran's representative essentially contends that the 
1993 or 1994 adjudication of the Veteran's foot claim is 
still open.  However, the Board disagrees.  

VA Form 4107, "Your Rights to Appeal Our Decision," 
notifies a veteran who disagrees with the RO's decision that 
he may either (1) appeal to the Board by telling the RO that 
he disagrees with its decision, or (2) give the RO evidence 
that is not already on file that may lead to a change in the 
decision.  This form notifies the veteran that, in order to 
begin an appeal, he must write VA a letter stating that he 
disagrees with its decision.  VA Form 4107 further states 
that VA will then either grant the veteran's claim or issue a 
statement of the case.  A veteran is told that the statement 
of the case will be accompanied by a VA Form 9, "Appeal to 
the Board of Veterans' Appeals."  Under the heading "Can I 
Give VA Additional Evidence?" a veteran is notified that he 
can send in more evidence to support a claim whether or not 
he appeals to the Board.  

The Board has considered whether the statement received from 
the Veteran in November 1993 could constitute a notice of 
disagreement with the October 1993 rating decision.  However, 
although the Veteran set forth his specific contentions 
regarding his claim for service connection for fungus on both 
feet and toenails, he did not specifically express 
disagreement regarding the October 1993 rating decision, nor 
did he express a desire for appellate review.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.201.  

As noted above, a veteran who disagrees with an RO's decision 
may either file a notice of disagreement or submit new 
evidence.  In this case, the Veteran submitted new evidence 
along with a statement to support his claim, which suggests 
only that he was seeking reconsideration of the claim, rather 
than attempting to initiate an appeal.  The Board further 
notes that the Veteran successfully appealed the denial of 
the increased rating for a right hand disability during this 
same period, which establishes that he was familiar with the 
appeals process.  Also, the Veteran requested a hearing on 
the issue he was appealing, and he did not mention a foot 
disability or otherwise give the impression that he believed 
his foot disability was on appeal at the time.  The Board 
concludes that the Veteran did not believe he had appealed 
the denial of service connection for a fungus of the feet and 
toenails, and therefore finds that the October 1993 and 
February 1994 rating decisions were final.

Finally, the August 2008 statement from Veteran's 
representative suggests that a finding of clear and 
unmistakable error (CUE) is warranted based on the findings 
of the 1993 VA examination.  The Veteran has not perfected an 
appeal as to whether the prior final October 1993 or February 
1994 denial should be set aside based on CUE.  Therefore, the 
Board will not discuss whether either of these two rating 
decisions was clearly and unmistakably erroneous, and this 
matter is referred to the RO.

In short, the Board cannot construe any statements submitted 
by the Veteran or any accredited representative between 
February 1994 and February 6, 2002, as requesting service 
connection for a bilateral skin condition of the feet.  Nor 
can the Board find that the Veteran had appealed the October 
1993 or February 1994 rating decision.  The Board therefore 
finds that February 6, 2002, is the appropriate effective 
date for residuals of cold weather injuries to the right 
lower extremity and left lower extremity.  Accordingly, the 
benefit sought on appeal is denied.

ii.  Increased Ratings

The Veteran has also appealed the initial disability ratings 
assigned for the residuals of cold weather injuries to his 
lower extremities.  Currently, these disabilities are 
assigned separate 30 percent ratings under 38 C.F.R. § 4.104, 
Diagnostic Code 7122, which applies to cold injury residuals.  

Under that code, a 10 percent evaluation is warranted for 
cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity.  For a 20 percent evaluation, there must 
be arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  The 30 percent rating is the 
highest that is allowed under Diagnostic Code 7122.  

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.

A January 1999 VA neurological disorders examination report 
diagnoses polyneuropathy.  The accompanying EMG report notes 
findings consistent with sensory peripheral neuropathy of the 
lower extremities.  A February 2004 VA general medical 
examination report diagnoses mild peripheral neuritis of both 
lower extremities.  A September 2004 VA peripheral nerves 
examination report diagnoses mild diabetic neuropathy.  

An October 2004 VA cold weather injury examination report 
diagnoses frostbite to both feet in 1950 during service with 
residual cold hypersensitivity of both feet on and off, 
especially during winter months, by history.  The examiner 
also diagnosed mild peripheral neuritis involving both feet; 
degenerative joint disease involving both feet; hallux valgus 
deformities of both great toes and minimal hammertoe 
deformities of both second, third, and fourth toes; 
onychomycosis involving the toenails of both feet; and 
recurrent athletes' feet by history, although there was no 
current evidence of athletes' feet.  All of these 
disabilities were opined as being at least as likely as not 
related to the cold injury the Veteran suffered during 
service.  

In reviewing this evidence, the Board finds that a disability 
rating in excess of 30 percent for each lower extremity is 
not warranted.  There is no current evidence of athletes' 
feet, while the cold hypersensitivity, degenerative joint 
disease, hallux valgus, hammertoes, and onychomycosis 
establish the Veteran's 30 percent rating.  The Board 
believes that assigning an additional rating for any of these 
symptoms would violate the rule against pyramiding, as it 
would be compensating the Veteran twice for the same 
manifestations under different diagnostic codes.  See 38 
C.F.R. § 4.14.  The Board recognizes that Diagnostic Code 
7122 does provide for separate evaluating different 
manifestations for residuals of cold injuries, but this 
provided for only if those manifestations are not used to 
support an evaluation under Diagnostic Code 7122.  Here, 
these manifestations do appear to be contemplated by the 30 
percent assigned, and they are not shown to be of such 
severity as to warrant higher separate compensable ratings 
under the applicable diagnostic codes.

In particular, with respect to the peripheral neuropathy, the 
evidence cited above consistently characterizes this 
disability as "mild," and it was clearly contemplated when 
the RO assigned the initial bilateral 30 percent disability 
ratings.  The Board finds that there is no evidence of 
additional neurological disability in either lower extremity 
so as to warrant separate disability ratings on that basis.  
In essence, the Board finds that the medical evidence of 
record does not demonstrate evidence of atrophy, loss of 
strength, paralysis or other symptoms that would support 
separate disability ratings based on peripheral neuropathy in 
either lower extremity.

Finally, the Veteran's representative has asserted that the 
application of DeLuca v Brown, 8 Vet. App. 202 (1995) would 
provide a basis to grant an increased evaluation.  However, 
the Court has held that an increased rating based on 
functional loss is not available if the claimant is already 
receiving the maximum benefit under the rating schedule.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The initial 
rating of 30 percent assigned herein is the maximum schedular 
rating available for each lower extremity under Diagnostic 
Code 7122; thus, an additional evaluation is not available 
under Deluca.

E.  Status Post Right Ulnar Nerve Transposition and 
Orthopedic, Neurologic, and Vascular Disorders of the Right 
Hand

i.  Factual Background

The Veteran sustained a burn injury to the dorsum of his 
right hand in March 1951.  Service treatment records from 
March and April 1951 generally characterize these burns as 
third degree, while some records suggest the Veteran might 
have had second degree burns in addition to or instead of 
third degree burns.  A March 1951 record includes a diagram 
reflecting second degree burns of the dorsum of the right 
hand surrounding a third degree burn.  These records reflect 
that the Veteran's hand and fingers were treated with 
Vaseline gauze dressing, gauze padding, and an elastic 
pressure bandage.  

A March 26 note indicates a definite 4 by 4 centimeter area 
of third degree burn on the dorsum.  An April 2 note reflects 
that islands of epithelium had appeared on the third degree 
area and that grafting may not be needed.  An April 5 record 
notes that the Veteran had almost completely re-epithelized 
the back of his hand.  An April 10 notation reflects that the 
Veteran had completely healed over and, except for localized 
sensitivity, was ready for full duty.  The Veteran was 
temporarily assigned a profile of three for his upper 
extremities.    

The Veteran's January 1952 separation examination report 
notes a third degree burn on the right hand, but further 
observes that there was no definite difficulty with it.  The 
only disability that is noted on examination is 
depigmentation.  

A March 1960 VA examination report notes that the Veteran 
complained of cramps and weakness in the right hand.  The 
examiner, however, found no contracture, no limitation of 
motion, and no loss of strength in the right hand.  

An August 1960 letter from Dr. W.A.Y., the Veteran's longtime 
private physician, states that the circulation in the 
Veteran's right hand appeared to be adequate but may have 
been compromised by scarring secondary to the burns.  On 
examination, he observed that the skin over the dorsum of the 
Veteran's right hand was well-healed and scarred, and there 
was no obvious serious pathology other than a fungal 
infection of the middle fingernail that had dropped off on 
several occasions.  Dr. WAY further noted that he was unable 
to demonstrate any pathology other than the scarring effect 
of a severe burn which may have caused a decreased blood 
supply to the hand and pain and weakness therefrom. 

March 1964 and February 1970 letters from Dr. WAY stated that 
the Veteran's hand has caused pain and disability since the 
1950 burn injury due to a fibrosis of the tendons and the 
reduction of the subcutaneous tissues to fibrous strands, 
causing pain and difficulty of movement.  He opined that 
"one could consider that this patient has a severe 
Tenosynovitis and fibrosis of the tissues surrounding the 
joints, bones, ligaments, and vessels of his hand with some 
impaired circulation and possible neurological damage therein 
secondary to the burns incurred in 1950."

A June 1964 VA neurological examination report notes that the 
Veteran complained of aching in the right hand and arm and 
intermittent numbness and weakness of the right hand.  On 
examination of the motor system, all muscle groups exhibited 
normal strength.  Tone and coordination were fully intact.  
Reflexes were 2+ on the right.  Sensory examination was 
normal in the right limb in the upper extremity.  The 
examiner diagnosed burn of the right hand with no 
neurological residuals. 

A May 1970 VA neurologic examination report notes normal 
strength in all muscle groups of the right arm and hand.  
Tone and coordination were intact.  Reflexes were 
symmetrical.  Sensory examination was intact in the right 
arm.  The examiner diagnosed a burn of the right hand with no 
neurological injury.

A November 1973 letter from Dr. WAY noted that he had been 
treating the Veteran since 1953 because of recurring pains, 
numbness, and stiffness of the fingers of the right hand.  He 
noted that initial and subsequent examinations revealed well-
healed scarred skin over the dorsum of the right hand with 
atrophy of the muscles and subcutaneous tissues thereunder.  
He noted that the Veteran also exhibited some mild 
paresthesias and neurological deficiencies on the dorsal 
surface of his right hand as a result of the serious burns.  

An April 1978 VA medical record notes that the Veteran had 
been followed for numbness in the distribution of the right 
ulnar nerve and EMGs suggestive of an ulnar nerve palsy at 
the elbow.  It notes that the Veteran underwent transposition 
of the ulnar nerve anteriorly and that he tolerated the 
procedure well.  Postoperatively, there was a slight amount 
of numbness of the thumb which gradually resolved, and there 
was some mild improvement in the paresthesias of the ulnar 
aspect of the hand.  He was discharged home in satisfactory 
condition and was instructed to ambulate with a sling and to 
return to the clinic in two weeks.

April 1978 VA medical records reflect that the Veteran 
complained of aching intermittent pain in the right upper 
extremity and occasional weakness and numbness of the right 
hand.  He was initially seen earlier in the month for TNS 
with two electrodes in the area of the right medial 
epicondyle.  This produced no appreciable relief, but the 
Veteran was noted to have only used it twice.  He was to be 
admitted for surgery on the right ulnar nerve.  

The April 1978 right ulnar nerve operation report reflects a 
diagnosis of tardy ulnar nerve palsy both before and after 
the transposition of the right ulnar nerve anteriorly.  It 
notes that the Veteran tolerated the procedure well and was 
returned to the recovery room in satisfactory condition.  

An August 1978 VA neuropsychiatric examination report 
reflects that the Veteran was a VA hospital patient when a 
diagnosis of tardy ulnar palsy was made.  It was noted that 
the 1964 and 1970 evaluations diagnosed a burn of the right 
hand with no neurological injury.  The Veteran complained of 
weakness and decreased grip in the right arm since his 
surgery.  He reported that he occasionally takes Darvocet for 
pain.  Neurologic examination revealed normal sensation to 
touch and pinprick in the right upper extremity.  
Furthermore, good muscle tone, strength, and mass in the 
right upper extremity were noted, as was good grip.  

A February 1990 VA medical record reflects that the Veteran 
sought treatment for right hand pain.  The Veteran's in-
service burn injury and his 1978 ulnar nerve transposition 
were noted.  On examination, no muscle atrophy was found on 
the right.  Radial pulses were normal and there was no 
weakness on the right.  Biceps jerk, brachial radialis jerk, 
and triceps jerk were 1+ to 2, and peripheral pulses were 
decreased over the median and ulnar distribution of the right 
hand.  Tinel sign was negative on the right.  The doctor's 
impression was of right hand pain of unclear etiology.  The 
doctor could not see how it was related to the burn injury.  
The doctor further stated that it seemed unrelated to the 
transplant operation since the pain started 26 years prior to 
the surgery.

A June 1993 VA neurological examination report notes that the 
Veteran complained of weakness and aching for a considerable 
amount of time in his right hand.  He also reported some 
numbness on the little finger on the right hand.  In relevant 
part, this report notes normal ranges of motion in the right 
shoulder, elbow, wrist, thumb, and all fingers.  The median, 
ulnar, and radial nerves on the right upper extremity were 
intact.  The Veteran's right hand grip was good.  Reflexes on 
the upper right extremity were symmetrical, including in his 
hand.  The examiner noted that the Veteran's in-service burns 
were apparently not severe enough for skin grafting.  The 
Veteran had good flexion and extension of the thumb and all 
fingers, and his grip was good.  No atrophy was found in the 
right arm.  Radial pulses were within normal limits and pin 
prick diminished over the region of ulnar distribution of the 
hand.  The examiner offered an impression of right hand pain, 
etiology unclear, but could not see how the pain related to 
the burn injury.

The June 1993 record also notes that the Veteran reported 
having suffered an injury to his left upper arm in 1952 or 
1953.  He reported breaking it when he fell out of a car and 
injuring the median and ulnar nerves of his left arm, which 
has resulted in severe clawing of the left upper extremity 
with marked limitation of motion and use of the left hand.  
It was noted that this injury occurred when the Veteran was 
out of service.  On examination, his left hand grip was poor.  
The examiner noted moderate atrophy of the muscle groups of 
the left forearm and small muscles of the left hand.

The June 1993 VA examiner opined that the Veteran was status 
post burn right hand with history of pain syndrome and 
numbness.  He also found left radial nerve palsy secondary to 
trauma.

In response to a request for clarification, the June 1993 
examining doctors reviewed the records and opined, in July 
1993, that examination of the right hand showed a pigmented 
scar on the dorsum.  There was no contracture or limitation 
of motion.  The alleged pain and numbness were not causally 
related to the service-connected burn scar, but were the 
result of the surgical transposition of the right ulnar nerve 
for a nerve palsy.

A February 1997 letter from Dr. E.B.S. stated that the 
Veteran reported a history of chronic soreness in his right 
hand.  He described the 1951 burn injury and the 1978 ulnar 
nerve release surgery and noted that he had experienced 
soreness in his hand since the wound healed.  Dr. EBS's 
impression was that the Veteran had a residual second degree 
burn scar of the right hand and recommended a neurology 
referral to evaluate the neuralgia and/or neuropathy the 
Veteran reported experiencing.

A February 1997 report from Dr. D.L.G., a private 
neurologist, showed decreased grip in the right hand on motor 
examination.  Pinprick sensation was decreased in the dorsum 
of the right hand.  The nerve conduction study showed mild to 
moderate diffuse slowing and conduction block across the 
elbow area.  Right median nerve conduction and right radial 
sensory conduction were normal.  It was Dr. DLG's impression 
that the Veteran suffered from neuritis of the right radial 
cutaneous nerve secondary to burn injury.  An EMG report from 
this month noted multiple mononeuropathies bilaterally and an 
ulnar neuropathy compressive type with secondary axonal 
degeneration.  

A February 1998 VA hand, thumb, and fingers examination 
report noted that the Veteran complained of pain and burning 
sensation of the right hand on both the volar aspect and the 
dorsal aspect of the fingers, and weakness of grip.  He also 
noted occasional pain near the right elbow, especially when 
he is twisting his arm.  On examination, the Veteran's skin 
was freely mobile and the tendons were all intact and gliding 
smoothly.  Sensation to pin prick and light touch was present 
over the dorsum of the hand.  There was no atrophy of the 
hand muscles, and the finger movements were full, both in 
extension and flexion.  Grip strength was good on manual 
testing, and there was no complaint of joint pain.  Pinching 
was normal between the thumb and all fingers.  Right wrist 
movement was full and painful, and power was satisfactory.  
X-rays of the right hand were normal, and there was no 
evidence of arthritis.  Findings of an EMG and nerve 
conduction velocity study of the right upper limbs were 
consistent with right ulnar nerve entrapment at the elbow of 
moderate severity and without any evidence of active 
denervation.  The examiner diagnosed status post burn, right 
hand, and noted that there was no evidence of cutaneous 
sensory loss in the hand over the dorsum around the area of 
the burn.  

A January 1999 VA scars examination report noted complaints 
of numbness in the right hand, especially the ring and little 
fingers mostly on the dorsum, as well as the palmar aspect.  
He also noted pain and some weakness on the inner side of the 
right arm.  He stated he could not hold anything or pick up 
anything heavy.  On examination, there was no tenderness and 
sensation was normal.  Finger movements were full, including 
the little and ring fingers.  Power was satisfactory and grip 
strength was strong.  Radial pulse was palpable.  There was 
no clinical evidence of carpal tunnel syndrome, and Allen 
test was negative.  An x-ray of the right elbow appeared 
normal.  The examiner diagnosed status right ulnar nerve 
surgery behind the elbow and residual of burn scar dorsum of 
the right hand.  It was the examiner's opinion that there was 
no evidence of burn scar in the elbow and the forearm area, 
but only over the dorsum of the hand.  The burn scar was 
noted to be anything from first or second degree and 
definitely not beyond that severity.  It was the examiner's 
opinion that the Veteran's complaints with regard to his 
right arm were definitely not due to the burn scar.

The January 1999 VA neurological disorders examination report 
noted that a motor system examination of the upper right 
extremity showed 60 percent weakness at the wrist in flexion 
and extension and 80 percent weakness in all movements of the 
fingers.  The tone was symmetric.  Coordination was impaired 
because of the degree of motor weakness.  Radial reflexes 
were absent.  Sensory examination revealed a peripheral loss 
to all sensation in both upper and lower extremities.  The 
examiner diagnosed polyneuropathy, and status post 
decompression, right ulnar nerve.  The examiner reviewed an 
EMG and stated there was no evidence that the Veteran's right 
hand burn was a causal factor in his ulnar neuropathy in the 
right hand.  

A January 2000 letter from Dr. WAY notes that he personally 
saw, examined, and treated the Veteran from 1953 to his 
retirement in 1980.  In addition to noting his earlier 
impressions, Dr. WAY reviewed the February 1997 record from 
Dr. DLG and noted that the EMG findings "confirm, 
demonstrate and corroborate the clinical findings regarding 
the Ulnar nerve fiber's deficiencies in the dorsum (top) of 
the right hand 46 years after the injury."  He stated that 
the EMG findings were confirmed by the physical findings of a 
D.S.K. in November 1999, who was noted to observe that all of 
the Veteran's symptoms were absent before the 1951 explosion 
but have persisted to the present day.  

Dr. WAY "firmly believe[d] that the Second and Third degree 
burns of [the Veteran's] right hand destroyed and 
pathologically altered the peripheral Ulnar nerve 'sensory' 
functions and permanently produced 'sensory' changes and 
irritations therein that Chronically and actively produces 
[sic] pains and discomfort plus functional weaknesses in 
muscles[,] tendons and ligaments."  In supporting his 
opinion, Dr. WAY cited the Veteran's own recollection of 
third degree burns with visible tendons, ligaments, bones, 
and dead or necrotic tissues.  He also cited oral 
consideration of possible amputations or skin grafts.  
 
Dr. WAY noted that the palmar tissues were relatively 
uninjured and so the Veteran's hand was able to heal slowly 
and effectively without contractions into a claw-like hand 
with deformities of the fingers.  He described the third 
degree burn of the ulnar nerve fibers as a post-traumatic 
response that often occurs in body tissue and structures 
after surgery, fractures, chemicals, diseases such as 
diabetes, and infections.  He noted that, while regeneration 
of the necrotic nerve fibers was very unlikely, extension of 
normal nerve fibers from the palm may grow upward into the 
dorsal areas of the fingers and hand to partially replace the 
lost nerve fibers.  He further stated that the "chemical, 
biological and physical changes of the healing, burned and 
new soft tissues often alter the functions of the new and 
healing nerve fibers and produce the pains, discomforts and 
physical weakness that [the Veteran] has had and will 
continue to have in his right hand 'permanently'."

Dr. WAY further stated that he believed the diagnosis of 
right ulnar nerve compression was incorrect and that the 
Veteran's symptoms and functional disability were not 
alleviated or reduced by the surgery.  He further noted that 
the diagnosis of status right ulnar nerve surgery behind the 
elbow and residual of burn scar dorsum of the right hand was 
incorrect.

An October 2001 orthopedic evaluation from Dr. E.S.R., a 
private physician, found the Veteran's complaints of right 
hand pain to be credible and directly related to his service-
connected injury.  This doctor reviewed the relevant service 
treatment records, noting that these records describe third 
degree burns and the epithelialization of the burn dorsum.  
He also cited an April 1951 record that found the Veteran's 
hand had been completely healed over and, except for local 
sensitivity, the Veteran was ready for duty.  On examination, 
Dr. ESR was unable to find a palpable or visible reason for 
the Veteran's pain.  The Veteran demonstrated credible 
weakness of the right hand on Jamar grip strength testing.  

A September 2004 VA peripheral nerves examination report 
diagnoses status post ulnar nerve transposition, right with 
residual weakness, right hand and mild sensory impairment.  
It also diagnoses mild diabetic neuropathy.  On motor system 
examination, all muscle groups exhibited normal strength with 
the exception of a 60 percent weakness in abduction and 
adduction of the fingers and similar weakness in extension of 
these digits on the interphalangeal joints on the right.  
Reflexes were diminished throughout.  Sensory examination 
revealed decreased sensation in the right ulnar nerve 
distribution to the right elbow.  

The November 2005 plastic surgery report from Dr. J.G. notes 
that the Veteran's medical records were reviewed and 
describes the Veteran's in-service burn injury.  It notes 
that the Veteran was discharged to light duty after a month 
in the hospital.  It states that, in June 1951, the Veteran 
was transferred to New York and that he received an early 
honorable discharge in January 1952 because of the pain in 
his hand.  It notes that the Veteran did not receive any 
additional treatment or rehabilitation after his discharge 
from the hospital in June 1951 and that he never returned to 
full duty.

On examination, the Veteran's sensation was normal except for 
the areas supplied by the ulnar nerve, fifth digit, and ulnar 
side of the fourth digit, where sensation was markedly 
diminished.  There was some thickening of the dorsal skin of 
the hand, and the skin glided over the extensor tendons with 
some difficulty.  The scar extended from the wrist to the 
base of the fingers.  The Veteran only recorded 20 pounds 
once on the dynamometer, while on several other tries it was 
very painful and the Veteran was unable to grasp it.  The 
doctor could not explain the severity of the hand pain, which 
was more located in the palmar area, but noted that previous 
EMGs and nerve conduction studies had demonstrated a high 
degree of polyneuritis.  There was no sensation in the areas 
supplied by the ulnar nerve.  The doctor stated that this, 
combined with the trophic changes of the skin, strongly 
suggested the presence of causalgia, which he defined as a 
decreased sensation with severe pain.  

The November 2005 examination record diagnoses, in relevant 
part, thermal injury of the right hand; loss of sensation 
ulnar nerve right hand that he suggested might be post-
surgical; and minor/major causalgia, right hand, with loss of 
function.  The doctor noted that he was unable to find any 
record of attempted physical therapy or rehabilitation, which 
he believed to have been the standard of care of burns for 
more than 50 years.  According to an except on Pain Syndromes 
from The Hand, causalgia, or painful sequelae of partial 
peripheral nerve damage that occurs in partial injuries and 
burns of the nerves, occurs in about 5 percent of peripheral 
nerve injuries.  It describes severe spontaneous burning pain 
with hyperpathia and allodynia that begins in the 
distribution of the affected nerve and later spreads to the 
adjacent nerves and even to contralateral nerves on the 
opposite side.  It notes that the condition may later be 
associated with bizarre involuntary movements that could 
spread to the contralateral side.  It also notes that the 
condition is almost invariably associated with partial 
lesions and often only slight nerve damage is involved.  Dr. 
JG concluded that the Veteran's case is classic of causalgia.  
It was his opinion that the Veteran's complaints and physical 
symptoms were directly related to his service-connected 
injury.  

A March 2007 VA examination report states that findings from 
EMG and nerve conduction studies done in March 2006 are 
consistent with moderately severe right and lateral 
neuropathy at the elbow.  Right ulnar nerve conduction was 
noted to have improved as compared with nerve conduction 
studies from January 2005.  Findings were also consistent 
with mild right median mono-neuropathy at the wrist, most 
likely from carpal tunnel syndrome.  Right median sensory 
distal latency was slightly improved as compared with the 
January 2005 report.  The examiner assessed the Veteran as 
having residual postinflammatory hyperpigmentation on the 
dorsum of the right hand from a burns injury in service, and 
chronic pain in the right hand by history.  The examiner 
stated that there was no evidence of any orthopedic, 
vascular, or neurological damage to the right hand from the 
burns suffered in service.  The examiner concluded by stating 
that the Veteran had ulnar entrapment neuropathy and carpal 
tunnel syndrome of the right hand, which were not caused or 
aggravated by the burns sustained in service.  

ii.  New and Material Evidence to Reopen the Claim of 
Entitlement to Service Connection for Status Post Right Ulnar 
Nerve Transposition

Initially, the Board notes that the Veteran is seeking 
entitlement to service connection for status post right ulnar 
nerve transposition.  He essentially contends that he 
incurred this disability secondary to his service-connected 
burn injury of the right hand.  

The Veteran's claim of entitlement to service connection for 
status post right ulnar nerve transposition was previously 
denied in September 1978 because no relationship was found 
between the Veteran's transposition of the right ulnar nerve 
and his service-connected scar of the right hand.  At this 
time, the relevant evidence of record consisted of the 
Veteran's service treatment record, private and VA medical 
records, and an August 1978 VA neuropsychiatric examination 
report.  The Veteran and his representative were notified of 
this decision in September 1978, and the Veteran did not 
appeal.

Since the September 1978 rating decision, the Veteran has 
submitted new and material evidence in the form of the 
November 2005 private plastic surgery evaluation from Dr. JG.  
This evidence is new in that the opinion was not of record at 
the time of the September 1978 denial.  It is material in 
that the doctor diagnoses loss of sensation, ulnar nerve 
right hand, and opines that these findings are directly 
related to his service-connected burn injury.

In short, the Board finds that this evidence constitutes new 
and material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence, and it appears to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent, the 
benefit sought on appeal is granted.

iii.  Service Connection for Status Post Right Ulnar Nerve 
Transposition and Orthopedic, Neurologic, and Vascular 
Disorders of the Right Hand

The Board will now turn to the merits of the reopened claim 
of entitlement to service connection for status post right 
ulnar nerve transposition, to include as secondary to the 
service-connected burn injury of the right hand.  Given their 
common factual background, the Board will also consider 
whether service connection is warranted for any additional 
orthopedic, neurologic, and vascular disorders of the right 
hand, to include as secondary to the service-connected burn 
injury of the right hand.

The Board notes that there is no contemporaneous competent 
evidence of a disability involving the right ulnar nerve in 
service or within one year of his separation from service.  
No neurologic complications are noted, and the service 
treatment records include no complaints of tingling or 
numbness that would implicate the ulnar nerve and suggest a 
continuity of symptomatology since service.  In terms of 
other orthopedic, neurologic, or vascular disability, the 
only symptom observed during service was some localized 
sensitivity, while the only symptom involving the right upper 
extremity that is noted on separation is depigmentation.

As discussed in detail above, there are numerous relevant 
medical opinions of record.  In this regard, the Board notes 
that the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
his of her knowledge and skill in analyzing the data, and his 
or her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri, supra. 

In the case at hand, the opinions discussed above were 
provided by doctors who possess the necessary education, 
training, and expertise to provide the requested opinion.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes 
that the June 1993, January 1999 VA examination report, the 
January 2000 opinion from Dr. WAY, October 2001 opinion from 
Dr. ESR, the November 2005 opinion from Dr. JG, and the March 
2007 VA examination report expressly indicate that the 
Veteran's records were reviewed.  The Board notes that these 
and the remaining opinions are probative to the extent that 
they rely on medical expertise, specifically on the ability 
to evaluate the Veteran, diagnose current disabilities of the 
right upper extremity, and determine whether these 
disabilities were likely caused by a burn injury.  Therefore, 
while review of the claims folder is preferable, the absence 
of such review does not necessarily render an opinion non-
probative.

As noted above, the August 1960 letter from Dr. WAY noted 
that the scarring effect of the severe burn "may be 
causing" a decreased blood supply to the hand.  However, the 
Board notes that the August 1960 letter described the 
Veteran's circulation in the hand as appearing adequate and 
noted there was no obvious serious pathology other than the 
scarring effect of the severe burn.  The March 1964 and 
February 1970 letters from Dr. WAY opined that "one could 
consider" the in-service burns to have caused severe 
Tenosynovitis and fibrosis of the tissues surrounding the 
joints, bones, ligament, and vessels of the Veteran's hand, 
with some impaired circulation and possible neurological 
damage.  Neither of these opinions, however, presents 
clinical findings or conclusions that demonstrate Dr. WAY's 
opinion is an actual diagnosis rather than mere speculation.  
In fact, Dr. WAY's findings are clearly expressed in very 
speculative terms.

The Court has held that medical opinions that are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  See also Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).  
Because they are too general and speculative in both their 
findings and conclusion, the Board finds the August 1960, 
March 1964, and February 1970 opinions to be of very limited 
probative value in determining whether there was additional 
disability present in the Veteran's right upper extremity, 
and, if so, whether such disability was due to decreased 
blood supply caused by the burn injury to the right hand.

As noted above, Dr. WAY's November 1973 letter does diagnose 
some mild paresthesias and neurological deficiencies on the 
dorsal surface of the right hand as a result of serious 
burns.  This letter also notes atrophy of the muscles and 
subcutaneous tissues that was not noted in Dr. WAY's earlier 
letters and was not observed during the earlier VA 
examinations, which suggests that Dr. WAY's etiology opinion 
is based at least in part on his assertion of a continuity of 
symptomatology that is not otherwise demonstrated in the 
medical evidence of record.  The Veteran has not submitted 
earlier medical evidence from Dr. WAY, or from any other 
source, that corroborates the assertion that Dr. WAY had been 
treating the Veteran for these specific symptoms since 1953.  
Likewise, while this opinion asserts the presence of mild 
paresthesias and neurological deficiencies, it neither offers 
objective contemporaneous evidence to support these findings 
nor demonstrates that these findings had been observed at any 
time since the Veteran's 1951 burn injury.  

In finding that Dr. WAY's conclusions appear to be based 
solely on continuity of symptomatology not corroborated by 
the record, the Board has considered the decision in Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), 
wherein the United States Court of Appeals for the Federal 
Circuit determined that the Board erred by finding that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time. 

In this case, however, the June 1964 VA examination report 
notes normal strength, tone, and coordination in all muscle 
groups, as well as reflexes of 2+ and normal sensory 
examination in the right upper limb.  Similar findings were 
reported in the May 1970 VA neurologic examination report and 
in the August 1978 report that was conducted more than five 
years following the November 1973 opinion.  The VA examiners' 
consistent findings of no neurological residuals from the 
burn injury following thorough physical examination are 
considered to be more probative than the unsupported findings 
of Dr. WAY.

Furthermore, the probative value of the February 1997 
etiology opinion from Dr. DLG is also decreased to the extent 
that it does not account for the normal neurologic findings 
for over 45 years since the 1951 burn injury.  Nor does it 
explain Dr. DLG's etiology opinion in the context of the 1978 
medical records and the right ulnar transposition. 

The January 2000 letter from Dr. WAY opines that the prior 
diagnosis of ulnar nerve compression was incorrect and that 
the Veteran's symptoms were coming from chemical, biological, 
and physical changes of the healing, burned, and new soft 
tissues.  This opinion cites the EMG findings of Dr. DLG as 
confirming the ulnar nerve fiber's deficiencies in the dorsum 
of the right hand.  However, the probative value of Dr. WAY's 
January 2000 opinion is likewise diminished by some of the 
same factors that were observed in his prior opinions. 
Specifically, this opinion refers to destroyed peripheral 
ulnar nerve functions and muscle weaknesses that were not 
detected in multiple EMG and nerve conduction studies that 
were conducted during the decades following the accident.  
Furthermore, his opinion does not account for the actual 
findings of no neurologic disability made on physical 
examination for many years following the burn injury. 
 
The January 2000 opinion also cites a November 1999 report 
from DSK in order to establish nexus by showing continuity of 
symptomatology since the in-service injury.  The document in 
question, however, is an RO supplemental statement of the 
case that makes no such assertion, and the Board cannot 
otherwise find the document referred to by Dr. WAY.  

The February 1997 letter from Dr. EBS does not diagnose a 
neurological disability as secondary to the Veteran's in-
service burn injury; it merely refers the Veteran to Dr. DLG 
to have his symptoms evaluated.

The February 1997 record from Dr. DLG diagnoses neuritis of 
the right radial cutaneous nerve secondary to burn injury.  
As with the opinions of Dr. WAY, however, Dr. DLG finding is 
of little probative value in light of the lack of credible 
evidence of neurologic disability for decades following the 
accident.  

While the October 2001 orthopedic evaluation from Dr. ESR and 
the November 2005 plastic surgery opinion from Dr. JG do 
indicate that the Veteran's medical records were reviewed and 
they do explain the medical rationales behind their 
conclusions, they do not explain their nexus opinions in the 
context of the other evidence of record.  Therefore, while 
these opinions may have been assigned much probative weight 
had they come out shortly following the Veteran's burn 
injury, the existence of EMG and nerve conduction studies 
showing no neurologic abnormality for decades following 
service and the failure of the October 2001 and November 2005 
opinions to address these findings significantly reduces 
their probative value.

The February 1990 VA medical record is of limited probative 
value to the extent that it does not offer an etiology 
opinion accompanied by supporting rationale.  

The June 1993, February 1998, January 1999, and March 2007 VA 
examination reports, and the July 1993 VA opinion, however, 
are highly probative in that the examiners' etiology opinions 
are based on clinical findings, are consistent with the 
results of the earlier VA examination's conducted in the 
years following separation, and are adequately explained by 
supporting rationale.  These opinions discuss pertinent EMG 
and x-ray findings to justify their conclusions.  The July 
1993 opinion demonstrates that the examiner thoroughly 
reviewed the claims folder and offers the alternative 
explanation that the Veteran's right hand symptomatology was 
the result of the surgical transposition of the right ulnar 
nerve.  The March 2007 VA examination report offers an 
alternative explanation for the Veteran's symptoms, namely 
ulnar entrapment neuropathy and carpal tunnel syndrome, and 
states that these disabilities were not caused or aggravated 
by the burn injury.  

For these reasons, the Board finds that the preponderance of 
the competent evidence of record weighs against the Veteran's 
claim that his status post right ulnar nerve transposition 
was caused or aggravated by his in-service burn injury.  The 
Board further finds that the preponderance of the evidence is 
against finding additional orthopedic, neurologic, or 
vascular disability of the right upper extremity that is 
related to the burn injury.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

iv.  38 U.S.C.A. § 1151 for Status Post Right Ulnar Nerve 
Transposition 

In addition to claiming service connection for status post 
right ulnar nerve transposition, the Veteran has also claimed 
entitlement to compensation as a result of the April 1978 
ulnar nerve transposition under 38 U.S.C.A. § 1151.

According to a November 2007 statement from his 
representative, the Veteran essentially contends that he 
"was negligently subjected to an unwarranted right ulnar 
nerve transposition due to the failure of the VA medical 
staff to take a complete history and physical."  This 
statement contends that a proper evaluation would have led to 
the conclusion that the pain in the Veteran's right hand and 
arm was related to the full thickness burn to the dorsum of 
the right hand.

The Veteran has not, however, submitted credible medical 
evidence to support this belief.  The only medical opinion of 
record that supports the Veteran's theory is the January 2000 
opinion from Dr. WAY.  As noted above, Dr. WAY believed that 
the diagnoses of right ulnar nerve compression and status 
right ulnar nerve surgery behind the elbow and residual of 
burn scar dorsum of right hand were incorrect.  As discussed 
in detail above in the context of the service connection 
claims, the Board finds that this opinion is of limited 
probative value because it does not address the numerous 
clinical findings recorded after the Veteran's separation 
from service and prior to the 1978 surgery, which failed to 
reveal evidence of nerve disability secondary to his in-
service injury.  The Board notes that a majority of the 
medical evidence discussed above, including the records from 
April 1978, February 1997, February 1998, September 2004, and 
March 2007, notes that EMG and nerve conduction studies 
demonstrated ulnar nerve entrapment at the right elbow.  
While the July 1993 opinion does link the Veteran's symptoms 
to the ulnar nerve transposition, it does not suggest the 
Veteran's disability was misdiagnosed or that the surgery was 
performed with carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
part of VA or evidence of an event not reasonably 
foreseeable.  

The Board is aware that the Veteran and his representative 
sincerely believe that VA misdiagnosed residuals of a right 
hand burn injury as ulnar nerve entrapment and improperly 
performed a right ulnar nerve transposition based on this 
assumption.  However, as laypeople, the Veteran and his 
representative lack the requisite medical knowledge and 
education necessary to render a probative opinion regarding 
causality of medical disability, to include, in particular, 
the occurrence of negligence, carelessness, or other fault on 
the part of VA.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, without competent and credible medical 
evidence demonstrating that the disability at issue was 
incurred or worsened due to carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on part of VA or evidence of an event not reasonably 
foreseeable, compensation under 38 U.S.C.A. § 1151 cannot be 
granted.

F.  Residuals of a Fracture of the Left Humerus with Brachial 
Plexus Injury and Claw-Hand Deformity 

The Veteran has also claimed entitlement to service 
connection for residuals of a fracture of the left humerus, 
with brachial plexus injury and claw-hand deformity.  As will 
be discussed below, he alleges that this injury occurred 
secondary to the service-connected burn injury on his right 
hand.

Briefly, the Board notes that service connection on a direct 
or presumptive basis is not warranted.  Instead, the Veteran 
contends, and his in-service and post-service treatment 
records demonstrate, that he incurred the claimed injury 
following separation from service. 

Specifically, a November 1952 medical record reflects that 
the Veteran was admitted for treatment in May 1952 following 
a March 1952 accident in which he fell from a moving vehicle.  
The Veteran has claimed that his right hand gave way and that 
he fell out of the open driver's side door, and that his left 
arm was run over by the car and broken.  He believes that the 
weakness and lack of endurance in his right hand due to the 
third degree burn was the proximate cause of the accident.

The United States Court of Appeals for Veterans Claims has 
indicated what supporting evidence is required for secondary 
service connection when the proximate cause of a second 
disability is distanced from a service-connected disability 
by an intercurrent event.  First, a veteran must submit 
supporting lay or medical evidence that his service-connected 
disability caused the intercurrent event that is alleged to 
have caused the disability at issue.  Second, a veteran must 
submit medical evidence that the intercurrent event caused 
the disability for which he claims secondary service-
connection.  See Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); Schroeder v. Brown, 6 Vet. App. 220, 223 (1994).  The 
second question goes to medical causation, and medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board has considered the first step in this analysis and 
finds that the preponderance of the evidence of record does 
not establish that the Veteran's service-connected burn 
injury of the right hand caused the car accident.  

First, the Board again refers to the VA medical evidence 
discussed above reflecting the lack of objective evidence of 
weakness and lack of endurance in the Veteran's right hand 
due to the burn injury.  Specifically, an April 1952 service 
treatment record states the Veteran's burn had completely 
healed over and that, except for localized sensitivity, he 
was ready for full duty.  The Board also observes that the 
Veteran's January 1952 separation examination report notes 
the burn but states that there was no definite difficulty 
with the burn and that the only noted disability was 
depigmentation.  Furthermore, post-service examinations from 
March 1960, June 1964, and May 1970 found no loss of strength 
in the Veteran's right hand.

The Board has considered the Veteran's lay testimony that he 
lost his grip on the wheel because his right hand was weak, 
but finds the statements made by the Veteran contemporaneous 
to the accident and prior to his service connection claim to 
be far more credible.  The November 1952 VA medical record 
reports that the Veteran "had a history of having been well 
until 3-21-52, at which time he fell from a moving automobile 
and injured his left arm."  It does not mention the right 
hand disability.  A December 1953 application for hospital 
treatment or domiciliary care states that the Veteran injured 
his wrist in a 1952 automobile accident, but it does not 
mention the right hand injury.  

The claims folder also includes a November 1959 claim for 
non-service-connected pension for the left arm injury, and 
the statement made by the Veteran in support of this claim 
does not mention that symptoms from his right hand injury 
played a role in causing this injury.  A March 1960 VA 
examination report reflects that the Veteran did claim he had 
cramps and weakness in his right hand since the burn injury.  
However, it was noted that he had a pigmented burn scar on 
the dorsum of his right hand but that there was no 
contracture, no limitation of motion, and no loss of 
strength.  The neurological examination report does not 
reflect that the Veteran mentioned right hand weakness as the 
cause of his accident.  The Veteran did not raise the 
contention that the weakness in his right hand was the 
proximate cause of the car accident at his October 1961 Board 
hearing.  Nor did he mention specific problems with his right 
hand when he discussed working in a trucking during his last 
eight months of service or when he was describing 
difficulties caused by his right hand disability.  The June 
1993 VA neurologic examination report, which addresses both 
the right and the left hand disabilities, makes no mention of 
weakness in the right hand having caused the Veteran to lose 
his grip on the steering wheel.

The earliest mention of the right hand having caused the car 
accident appears in the October 2001 orthopedic opinion from 
Dr. ESR.  This opinion includes the following account of the 
Veteran's accident:

[W]ithin about 30 days after being discharged, he was 
backing up a vehicle, with his right hand on the 
steering wheel and the car door open.  His weakened 
right hand slipped off the wheel, causing an 
unfortunate, unusual, and perhaps best described as 
'freak' accident, [the Veteran] fell out of the car and 
ran over his own left arm with his car.

Dr. ESR concluded that "The fact that his right hand was 
still weakened just a few days after the injury, and that 
this weakness contributed to a rather devastating injury to 
his left arm is also clearly documented in the record."  He 
further noted that the evidence showed decreased grip 
strength.

The Board has thoroughly reviewed the record but does not 
find it documented in the record that the Veteran's accident 
was caused by weakness in his right hand.  As indicated 
above, this theory does not appear in the record until 
decades following the accident.  The pertinent evidence 
includes statements contained in medical records from when 
the Veteran was seeking treatment for the injury, as well as 
the Veteran's own statements to VA and to doctors when 
seeking service-connected benefits for the right hand burn 
injury and non-service-connected benefits for the left arm 
injury.  The Board believes that, had the Veteran felt that 
his right hand injury led to the car accident, or that he had 
been experiencing any symptomatology in his hand at the time 
of the accident that had been contributory, he would have 
said so in at least one of the above contexts.  The Board 
finds these earlier statements to be more credible than the 
ones he made decades later in connection with seeking 
secondary service connection for the disability of the left 
upper extremity.

The Board has again considered the decision in Buchanan, 
wherein the United States Court of Appeals for the Federal 
Circuit determined that the Board erred by finding that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time.  However, the Board 
believes the instant case is clearly distinguishable, as the 
Board is not relying solely upon a general absence of 
complaints for years after service.  Rather, it is relying on 
the fact that there are contemporaneous statements of record 
as to the circumstances surrounding the accident, and 
numerous statements throughout the years following separation 
in which he reported the symptoms and manifestations he 
believed to be related to his service-connected disorder, but 
he never alleged that the disability played a role in his 
accident.

The Board need give no weight to a medical opinion based on 
inaccurate facts.  See Kowalski, Coburn, supra.  In the case 
at hand, the Veteran's account of his car accident having 
been caused by weakness in his right hand is not supported by 
the credible evidence of record.  As discussed above, 
multiple records from the decades following the Veteran's 
separation from service show no objective indication of 
weakness, and contemporaneous statements made by the Veteran 
himself do not reflect that weakness in his right hand caused 
or even contributed to his accident.

In short, the credible evidence of record does not establish 
that the Veteran's right hand weakness was the proximate 
cause of his car accident.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for residuals of a fracture of the left humerus with brachial 
plexus injury and claw-hand deformity, to include as 
secondary to the service-connected burn injury of the right 
hand, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for sleep disturbance, to 
include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD and a burn 
injury to the right hand, is denied.

Entitlement to an effective date prior to February 6, 2002, 
for the award of service connection for residuals of cold 
weather injuries to the lower extremities is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of cold weather injuries to the right lower 
extremity is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of cold weather injuries to the left lower 
extremity is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for status post right ulnar 
nerve transposition is reopened.

Entitlement to service connection for status post right ulnar 
nerve transposition is denied.

Entitlement to service connection for orthopedic, neurologic, 
and vascular disorders of the right hand, to include as 
secondary to a service-connected burn injury of the right 
hand, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for status post right ulnar nerve 
transposition is denied.

Entitlement to service connection for residuals of a fracture 
of the left humerus with brachial plexus injury and claw-hand 
deformity, to include as secondary to the service-connected 
burn injury of the right hand, is denied.


REMAND

The Veteran has also claimed entitlement to a disability 
rating in excess of 30 percent for PTSD.  The Board notes 
that a 30 percent rating is assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A private 
psychosocial assessment from April 2001 notes a GAF score of 
40.  A GAF score of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing in school).  

A February 2004 VA examination report assessed a GAF score of 
68.  A GAF score of 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
interpersonal relationships.  

A September 2004 VA examination report assigned a GAF score 
of 60.  A GAF score of 51-60 involves moderate symptoms, such 
as flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (e.g., few friends or conflicts with peers or co-
workers).  

The September 2004 VA examination report is the most recent 
PTSD examination report of record.  According to the 
examiner, the Veteran was casually dressed and had good 
hygiene.  He maintained a cooperative attitude throughout the 
interview.  He responded with spontaneous tears on several 
occasions, particularly in discussing combat, financial 
stress, and a suicide attempt in 1957.  Mood was depressed, 
but the Veteran denied suicidal and homicidal ideation.  
Affect was consistent with mood.  Speech was clear and free 
from distortion.  There were no indications of perceptual 
disorders.  Thought content was free of delusional material, 
and thought processes were goal-directed and intact. The 
Veteran was oriented times three.  Memory was fair to good 
across all spheres.  It was stated that the Veteran likely 
falls within the below average range of intelligence.  
Judgment was good.  The examiner diagnosed PTSD and major 
depression.  The PTSD diagnosis was noted to be equivocal 
based on military records and past patient report.  
Depression secondary to financial stressors appeared to be 
the Veteran's primary issue.

The most recent evidence of the severity of the Veteran's 
PTSD is from April 2005.  The Veteran's VA medical records 
contain mental health treatment reports and regularly assign 
GAF scores to reflect the overall level of the Veteran's 
functioning.  Records from March 2004, April 2004, July 2004, 
and October 2004 note GAF scores of 51 to 60 which, as noted 
above, involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers).  Records from 
January 2005 and April 2005 indicate GAF scores of 61 to 70, 
which reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
In the case at hand, however, the Veteran and his 
representative have indicated that his condition may have 
worsened since the September 2004 VA examination.  
Specifically, the Board notes that the August 2008 statement 
from the Veteran's representative asserts that the Veteran 
continues to suffer from constant intrusive memories and that 
he has made suicidal gestures in the last twelve months.  
Because these symptoms would present a potential worsening of 
the Veteran's PTSD, a remand for a new examination is 
warranted.

On remand, the RO/AMC should ensure that any VA medical 
records from the past five years have been obtained.

Finally, the Board notes that the claim of entitlement to a 
TDIU is inextricably intertwined with the claim being 
remanded herein, because adjudication of this claim may 
affect the merits and outcome of the TDIU claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
Veteran's claim of entitlement to an increased rating for 
PTSD must be fully adjudicated and developed by the RO/AMC 
before the Board can render a final decision regarding his 
TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records and associate them with the claims 
folder.

2.  Arrange a VA psychiatric examination 
in order to determine the severity of the 
Veteran's service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should describe 
the findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific medical 
records on file.  The examiner should be 
provided a copy of the rating schedule for 
mental disorders under 38 C.F.R. § 4.130  
and should be advised that all 
manifestations covered in the rating 
schedule must be addressed so that the 
Board may rate the Veteran in accordance 
with the specified criteria.  The examiner 
should also assign a GAF score, and 
provide an explanation as to the meaning 
of that score.  The examiner should 
specifically discuss the extent to which 
the Veteran's PTSD impacts his ability to 
seek and maintain employment.  The 
examiner should also render an opinion as 
to whether the Veteran is unemployable due 
to his service-connected PTSD.  As noted 
above, the examiner should explain the 
rationale behind this opinion.

3.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


